UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1070



IGOR A. BAZAROV,

                                              Plaintiff - Appellant,

          versus


MARY HULSE, Fairfax County Police; R. M.
THEAL, Fairfax County Police; FAIRFAX COUNTY,
Virginia,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-99-1965-A)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert J. Hill, Fairfax, Virginia, for Appellant. David P. Bobzien,
County Attorney, Robert Lyndon Howell, Deputy County Attorney,
Edward E. Rose, III, Assistant County Attorney, Fairfax, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Igor A. Bazarov appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Bazarov v. Hulse, No. CA-99-1965-A (E.D. Va.

filed Dec. 4, 2000; entered Dec. 5, 2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2